Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 07/31/2019 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.	

Examiner’s Note
On June 1, 2022, Examiner requested approval from applicant's representative Jacqueline Stough (Reg. No. 73196) to add the word "hardware" before the word processor in claim 16 and to insert the word "to" in claim 4 to change "in response the determining" to "in response to the determining". Applicant’s representative approved the changes during the telephonic conversation. See Examiner's Amendment below.


Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given via telephone conversation from Attorney Jacqueline Stough (Reg. No. 73196) on June 1, 2022.

The application has been amended as follows:

Amendments to the Claims:
This listing of claims will replace prior versions, and listings, of claims in the application:
Listing of Claims: 
4. (Currently Amended) The method of claim 1, further comprising in response to the determining that the start address, and the end address are not valid, denying the input/output request.

16. (Currently Amended) A system comprising: 
a virtual machine to transmit an input/output request to a data storage system; 
a hypervisor configured to maintain a map of the virtual machine to a virtual disk, wherein the virtual disk is a slice of a persistent storage device; 
a virtual machine server configured to maintain a map of the virtual disk to a start address and an end address and to update the input/output request with the start address, the end address, and a virtual disk identifier associated with the virtual machine; and 
a hardware processor configured to: determine whether the start address and the end address are valid; 
if the start address and the end address are valid, then process the input/output request; and transmit a response to the input/output request.

Response to Application Filing
This communication is in response to the application filed on 07/31/2019. The Examiner acknowledges claims 1-20 as filed. No claims have been cancelled or added. Claims 1-20 are pending and claims 1-20 are allowed.  Claims 1, 10, and 16 is/are independent. 

Claims 4 and 16 have been amended with this Examiner’s amendment.	
		

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record (in particular, Tajima U.S. Patent 10496444 (hereinafter "Tajima") in view of Chougala U.S. Patent 10114706 (hereinafter "Chougala"), in view of Circello U.S. Publication U.S. Publication 20160171249 (hereinafter "Circello"), in view of Sieffert U.S. Publication U.S. Publication 20160371105 (hereinafter "Sieffert")) does not expressly disclose all the limitations recited in independent claim(s) and the combination of their features thereon. With respect to independent claim(s) 1, 10, and 16 the closest prior art does not disclose at least the following limitations in the recited context:

CLAIM 1
transmitting a key request for a key encryption key, wherein the key request includes the start address and the end address of the virtual disk; 
determining whether the start address and the end address are valid in response to receiving the key request; 
generating the key encryption key, in response to the determining that the start address and the end address are valid; 
generating a smart key encryption key based on the key encryption key and the start address and the end address;

CLAIM 10
transmitting, by a virtual machine, an input/output request to query data from a data storage system, wherein the input/output request includes a virtual machine identifier;
identifying a virtual disk associated with the virtual machine based on the virtual machine identifier; 
updating the input/output request with a virtual disk identifier of the virtual disk associated with the virtual machine; 
updating the input/output request with a start address and an end address based on the virtual disk identifier; 



CLAIM 16
a virtual machine server configured to maintain a map of the virtual disk to a start address and an end address and to update the input/output request with the start address, the end address, and a virtual disk identifier associated with the virtual machine; 
and a hardware processor configured to: determine whether the start address and the end address are valid; 
if the start address and the end address are valid, then process the input/output request; 

Rather, Tajima discloses an I/O program 342 processes an I/O request such as a write request or a read request from a client 103. A contiguous area allocation management table 404 stores a virtual storage ID 721 for identifying a virtual storage 111, and a start address 722 and an end address 723 of the contiguous area allocated to the virtual storage identified by the ID. A resource allocation management table 214 stores a virtual storage ID 731 for identifying a virtual storage 111 [Tajima para. 6:3-4; 7:33-37; 7:45-47]. 
However, Tajima does not disclose at least the features of the independent claims quoted above.  
To this, Chougala adds a host may cause a VMM to use a backup API to read 
a configuration file 245 to determine the virtual disk(s) 232 associated with VM 250 having identifier VM_ID to be backed up [Chougala, 10:23-27]. Circello adds receiving start and end addresses for the plurality of encrypted software images and using the start and end addresses to select one of the initialization vector values and one of the secret keys for generating an encrypted counter value [Circello, para. 48]. Sieffert adds a hypervisor may supply necessary parameters for making system calls to allocate memory and write data to the virtual disk, and modify an instruction pointer to change its value to the address(es) of functions [Sieffert, para. 39]. 
However, the combination of Tajima, Chougala, Circello, and Sieffert does not teach at least the features of the independent claims quoted above.  

None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed. 
For the reasons described above, the prior art of record does not disclose, with respect to independent claim(s) 1, 10, and 16, features corresponding to those of independent claim(s) 1, 10, and 16 in their respective contexts. Therefore, the independent claim(s) 1, 10, and 16 is/are allowed.

Dependent claims 2-9, 11-15, and 17-20 are allowed in view of their respective dependence from independent claim(s) 1, 10, and 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                     
	

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494